                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF ALASKA


BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION,
et al.,

                 Plaintiffs,

           v.                         Case No. 3:19-cv-00265-SLG

CHRIS HLADICK,
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,                 ORDER RE MOTION TO
                                               INTERVENE
                 Defendants.


SALMONSTATE, et al.,

                 Plaintiffs,

           v.                        Case No. 3:19-cv-00267-SLG

CHRIS HLADICK,
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                 Defendants.


TROUT UNLIMITED,

                 Plaintiff,

           v.                        Case No. 3:19-cv-00268-SLG
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                 Defendants.




      Case 3:19-cv-00265-SLG Document 56 Filed 02/21/20 Page 1 of 2
         Before the Court at Docket 51 is the State of Alaska’s Motion to Intervene.

Plaintiffs’ non-opposition is at Docket 54, wherein Plaintiffs state that the parties

have agreed to a revised briefing schedule, “[s]hould the State be granted

intervention.”1 In light of Plaintiffs’ non-opposition, the State’s motion is hereby

GRANTED.

         IT IS THEREFORE ORDERED that the State of Alaska is recognized as an

intervenor party in the above-captioned matter.

         IT IS FURTHER ORDERED that the briefing schedule in this matter is

amended as follows:

      • Defendant-Intervenor State of Alaska’s Opposition to Plaintiffs’ Opening

         Merits Brief is due no later than March 31, 2020.

      • Plaintiffs’ Joint Reply Brief is due no later than April 14, 2020.



         DATED this 21st day of February, 2020 at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE




1
    Docket 54 at 5. Defendants take no position on the motion to intervene. Docket 55 at 2.

Case No. 3:19-cv-00265-SLG, Bristol Bay Economic Development Corporation, et al. v. Hladick,
et al.
Order re Motion to Intervene
Page 2 of 2
            Case 3:19-cv-00265-SLG Document 56 Filed 02/21/20 Page 2 of 2
